Citation Nr: 0937495	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability, to 
include chloracne, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  A Travel Board hearing was held 
at the RO in December 2005.

In November 2006, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records show that his 
service included in-country duty in Vietnam; thus, his in-
service herbicide exposure is presumed.

3.  The Veteran does not experience any current disability 
due to chloracne which could be attributed to active service.

4.  The Veteran's current skin disability, which first 
manifested many years after service, was not incurred in 
service and was not caused by in-service herbicide exposure.




CONCLUSION OF LAW

A skin disability, to include chloracne, was not incurred in 
active service, including as due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in June 2004 and November 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his skin disability to 
active service, evidence documenting his claimed in-country 
duty in Vietnam, and noted other types of evidence the 
Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a skin 
disability, to include chloracne, including as secondary to 
herbicide exposure.  Thus, any failure to develop this claim 
under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the November 2006 VCAA 
notice letter, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  

The RO has made repeated attempts to obtain the Veteran's 
service treatment records.  It appears that, although these 
records may have been associated with the Veteran's claims 
file at one time, they were lost during the course of this 
appeal.  In response to a request from an AMC employee for 
the Veteran's service treatment records, an RO employee 
responded in November 2006 that, although RO records 
indicated that the Veteran's service treatment records had 
been received in 2004, following a search, no records 
currently were located at the RO.  The National Personnel 
Records Center (NPRC) notified VA in February 2008 that all 
of the Veteran's available service treatment records had been 
sent to the RO in June 2004.  In August 2009, VA's Records 
Management Center (RMC) informed the AMC that the Veteran's 
service treatment records were not located at that facility.  

In cases where the Veteran's service treatment records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA must also provide an explanation to the appellant 
regarding VA's inability to obtain his or her service 
treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  In August 2009, following repeated unsuccessful 
attempts to obtain the Veteran's service treatment records, 
the RO formally determined that these records were not 
available for review.

At his December 2005 Travel Board hearing, the Veteran 
testified that he had been treated for a skin condition at 
Conner Clinic in Detroit, Michigan, within a year of his 
service separation in 1969.  The Board remanded this claim in 
November 2006 in part to request that the RO/AMC obtain these 
records after the Veteran submitted a signed authorization.  
In April 2007, the Veteran notified VA that none of his 
treatment at Conner Clinic had been for any claimed 
disability and refused to authorize the release of any of his 
medical records located at that facility.  It appears that 
the Veteran's service representative believes that the 
Veteran, in fact, authorized the release of these records in 
April 2007.  The Veteran's service representative asserted in 
a September 2009 Post-Remand Brief that the RO/AMC had not 
acted on the Veteran's authorization to obtain medical 
records from Conner Clinic.  A review of the April 2007 VA 
Form 21-4142 for Conner Clinic signed by the Veteran clearly 
shows, however, that he checked the box marked "DO NOT 
AUTHORIZE" and did not authorize Conner Clinic to release 
any of his medical records to VA.  Accordingly, the Board 
finds that the release of the Veteran's medical records from 
Conner Clinic was not authorized by him and the RO/AMC 
correctly made no further attempt to obtain these records.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with a VA examination which addresses the 
contended causal relationship between active service and his 
current skin disability.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he was exposed to herbicides while 
he was in-country in Vietnam which caused him to develop 
chloracne following service separation.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including chloracne or other acneform disease consistent with 
chloracne, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Chloracne or other 
acneform disease consistent with chloracne is among the 
diseases listed in § 3.309 for which presumptive service 
connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted above, the Veteran's service treatment records have 
been lost and are not available for review.

The Veteran's DD Form 214 shows that he had 2 years, 
5 months, and 7 days of foreign and/or sea service.  His 
military occupational specialty (MOS) was administrative 
specialist.  His awards included the Air Force Commendation 
Medal (AFCM).

The post-service medical evidence shows that, on private 
outpatient treatment with D.A. Williamson, D.O., in November 
2003, the Veteran's complaints included a rash of the right 
lower extremity.  He reported that he experienced flare-ups 
of this rash once a month.  He also reported that the initial 
onset of this rash was in 1965 while he was on active 
service.  Physical examination of the right lower extremity 
showed a dry, flaky patch of skin that was slightly 
discolored.  The assessment included dermatitis.

In a June 2004 letter, Dr. Williamson stated that he had seen 
the Veteran in November 2003 for complaints which included a 
rash on the right lower leg.  The Veteran had reported that 
the initial onset of this rash had been in 1965 while he was 
on active service.

NPRC notified VA in June 2004 that there was no record that 
the Veteran had been exposed to herbicides during active 
service.

In February 2007, the Veteran submitted a copy of the 
citation which accompanied his Air Force Commendation Medal.  
In that citation, it was noted that the Veteran had been 
awarded the Air Force Commendation Medal for "meritorious 
service as Administrative Specialist, 616th Military Airlift 
Support Squadron, Tan Son Nhut Air Base, Republic of Vietnam, 
from 3 June 1967 to 2 June 1968."

In an April 2007 statement, the Veteran contended that he had 
worked on the flight line of the 616th Military Airlift 
Support Group.  He stated that he had handled everything 
coming into and out of Vietnam "including corpses."  He 
also stated that his rashes did not start appearing until 
after his service separation.  He stated further that he had 
experienced recurrent rashes of the right lower extremity 
since service separation.

On VA examination in June 2009, the Veteran stated that he 
had not been treated for a skin disease in the previous 
twelve months.  He reported a history of nummular eczema 
which had begun in June 1969.  He stated that his skin 
condition had been intermittent and manifested by a bumpy 
rash with itching, occasional minimal bleeding after 
scratching, and a secondary infection.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service private treatment records.  
Physical examination showed that no exposed areas of the body 
were affected by a skin condition and there were no active or 
chronic skin lesions especially over the lower legs and upper 
extremities.  The VA examiner opined that the Veteran's 
current skin condition was not caused by or a result of or 
related to Agent Orange exposure.  The examiner's rationale 
was that there was no documentation of skin conditions in the 
Veteran's available service records or in any civilian 
medical records immediately after service.  This examiner 
also opined that the Veteran had reported a history of 
recurrent eczema, mostly in the right lower leg, which was 
not related to active service, to include as due to any 
corroborated exposure to Agent Orange.  The diagnosis was 
nummular eczema (recurrent) over right lower leg.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a skin 
disability, to include chloracne, including as due to 
herbicide exposure.  The Board notes initially that NPRC 
determined that there were no records documenting the 
Veteran's in-service herbicide exposure.  The Veteran has 
submitted a copy of his Air Force Commendation Medal citation 
which indicates that he served with the 616th Military 
Airlift Support Squadron at Tan Son Nhut Air Base in Vietnam 
from June 1967 to June 1968.  The Veteran's DD Form 214 shows 
that he was awarded the Air Force Commendation Medal and he 
served overseas.  Given the foregoing, the Board finds that 
the circumstances of the Veteran's active service included 
in-country duty in Vietnam.  Because the Veteran had in-
country duty in Vietnam, his active service meets the 
regulatory definition of Vietnam service found in 38 C.F.R. 
§ 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  
See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. 
denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's 
regulatory interpretation of "service in Vietnam" as 
requiring in-country duty or visitation in Vietnam).  Because 
the Veteran had active service in Vietnam, his in-service 
herbicide exposure is presumed and the presumption of service 
connection for chloracne based on herbicide exposure is 
applicable.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service herbicide exposure is 
presumed, the medical evidence does not show that he 
experiences any current disability due to chloracne such that 
service connection is warranted on a presumptive basis due to 
in-service herbicide exposure.  There is no evidence that the 
Veteran's claimed chloracne was manifest during active 
service or within a year of the last date that he was 
presumptively exposed to herbicides in Vietnam.  See 
38 C.F.R. § 3.307(a)(6)(ii).  The Board observes in this 
regard that the Veteran has not reported consistently whether 
he was treated for a skin disability, including chloracne, 
during active service or within a year of the last date that 
he was presumptively exposed to herbicides following Vietnam 
service.  Unfortunately, the Veteran's service treatment 
records are not available for review.  The Veteran informed 
Dr. Williamson that his skin disability had begun in 1965 
while he was on active service.  As noted elsewhere, the 
Veteran testified at his December 2005 Travel Board hearing 
that he was treated for skin rashes at Conner Clinic 
immediately following service separation in 1969.  He 
subsequently notified VA in April 2007 that he had not been 
treated at Conner Clinic for any claimed disability and 
refused to authorize release of his medical records from this 
facility.  The Veteran also conceded in April 2007 that his 
skin disability was not manifest until after his separation 
from service in January 1969.  He reported to the VA examiner 
in June 2009 that his skin disability was not manifest until 
June 1969, or approximately six months after his service 
separation.  Because the Veteran's exact dates of Vietnam 
service are not clear from the record, it also is not clear 
whether his skin disability was manifest within a year of the 
last date that he was presumptively exposed to herbicides.  
The Board notes in this regard that the Veteran's Air Force 
Commendation Medal citation indicates that he was in Vietnam 
between June 1967 and June 1968.  The Veteran's DD Form 214 
also indicates that he had more than 2 years of overseas 
service so it is not clear if he served in Vietnam beyond 
June 1968 or when he left Vietnam.    

The remaining medical evidence shows that, although the 
Veteran has been diagnosed as having recurrent nummular 
eczema of the right lower leg, it is not related to active 
service, including as secondary to herbicide exposure.  It 
appears that, following service separation in January 1969, 
the Veteran first was treated for a skin disability in 
November 2003, or more than 34 years later, when he was seen 
by Dr. Williamson.  At that time, the Veteran complained of a 
recurrent skin rash on the right lower leg and reported that 
it had begun in 1965 while he was on active service.  
Dr. Williamson diagnosed the Veteran as having dermatitis.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board notes that, in a June 2004 letter, Dr. Williamson 
stated that the Veteran had reported that his rash on the 
right lower leg had begun in 1965 while he was on active 
service.  The Court has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  It is unfortunate that the Veteran's service 
treatment records are not available for review.  Because 
Dr. Williamson's June 2004 letter relies solely on the 
Veteran's reported in-service history, the Board finds that 
this letter is not competent medical evidence on the issue of 
whether the Veteran's current skin disability began during 
active service.

The VA examiner subsequently concluded in April 2009, after 
reviewing the Veteran's claims file, that his reported 
history of recurrent eczema of the right lower leg which 
began in June 1969 was not related to active service, 
including as secondary to herbicide exposure.  The VA 
examiner also concluded that the Veteran's currently 
diagnosed recurrent nummular eczema of the right lower leg 
was not related to herbicide exposure because there was no 
documentation of any skin condition in the available service 
records or in any immediate post-service medical records.  
The Board observes that physical examination in April 2009 
showed that there were no active or chronic skin lesions 
present, especially on the lower legs and upper extremities, 
so it is not clear that the Veteran experiences any current 
disability due to his recurrent nummular eczema of the right 
lower leg.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  In summary, the Board finds that 
service connection for a skin disability, to include 
chloracne, including as due to herbicide exposure, is not 
warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin disability, to 
include chloracne, including as due to herbicide exposure, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


